28 So.3d 247 (2010)
Israel Uriah CORDARO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4771.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant's convictions for both possession of cannabis with intent to sell and possession of more than twenty grams of cannabis violate the double jeopardy clause of the Fifth Amendment to the United States Constitution. Because appellant made a general, "open" plea, and because appellant did not waive his right to raise a double jeopardy challenge on appeal, we vacate his conviction for possession of more than twenty grams of cannabis. See Novaton v. State, 634 So.2d 607 (Fla.1994).
Resentencing is unnecessary in this particular case. The sentence for simple possession runs concurrent with a mandatory minimum term of fifteen years on another charge, and this opinion leaves that term undisturbed. See Labovick v. State, 958 So.2d 1065 (Fla. 4th DCA 2007). Accordingly, we remand to the trial court only for amendment of the judgment and scoresheet to reflect vacatur of count one of the information.
Reversed and remanded.
TAYLOR, GERBER and LEVINE, JJ., concur.